Case: 1:17-cv-00373-SJD-SKB Doc #: 42 Filed: 11/04/20 Page: 1 of 3 PAGEID #: 515




                    UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,               : Civil Action No. 1:17-CV-373
 ex rel.                                 :
                                         : United States District Judge
 MARC YOUNG,                             : Susan J. Dlott
 JEREMY W. BRIGGS, and                   :
 JOSEPH B. LAWRENCE                      :
                                         :
 BRINGING THIS ACTION ON                 :
 BEHALF OF THE UNITED STATES             :
 OF AMERICA                              :
                                         :
    Plaintiffs and Relators,             :
                                         :
    v.                                   :
                                         :
 Golden State Medical Supply, Inc.       :
                                         :
    Defendant.                           :
                                         :
       ____________________________________________________________________

              RELATORS’ NOTICE OF VOLUNTARY DISMISSAL
                    AND UNITED STATES’ CONSENT

   Pursuant to Civil Rule 41(a)(1)(A)(i), Relators in this action hereby voluntarily

dismiss this False Claims Act action without prejudice as to Relators and the

United States.

   The United States, pursuant to 31 U.S.C. § 3730(b)(1), notifies the Court of its

consent to dismissal of this action without prejudice to the United States.

   A proposed Order is attached.
Case: 1:17-cv-00373-SJD-SKB Doc #: 42 Filed: 11/04/20 Page: 2 of 3 PAGEID #: 516




                                Respectfully submitted,

                                s/ James A. Tate
                                James B. Helmer, Jr. (Bar No. 0002878)
                                Paul B. Martins (Bar No. 0007623)
                                Julie Webster Popham (Bar No. 0059371)
                                James A. Tate (Bar No. 0085319)
                                Helmer, Martins, Rice and Popham Co., L.P.A
                                600 Vine Street, Suite 2704
                                Cincinnati, Ohio 45202
                                Telephone: (513) 421-2400
                                Facsimile: (513) 421-7902
                                E-Mail: pmartins@fcalawfirm.com
                                       jpopham@fcalawfirm.com
                                       jtate@fcalawfirm.com

                                Attorneys for Relators

  United States Consent to Dismissal Without Prejudice:

                                JEFFREY BOSSERT CLARK
                                Acting Assistant Attorney General, Civil Division

                                DAVID DEVILLERS
                                United States Attorney

                                s/ Matthew J. Horwitz
                                MATTHEW J. HORWITZ (0082381)
                                Assistant United States Attorney
                                221 East Fourth Street, Suite 400
                                Cincinnati, Ohio 45202
                                Office: (513) 684-3711
                                Fax: (513) 684-6972
                                E-Mail: matthew.horwitz@usdoj.gov

                                ANDY J. MAO
                                CHRISTOPHER G. WILSON (0092705)
                                U.S. Department of Justice,
                                Civil Division, Commercial Litigation
                                175 N. St., N.E.
                                Washington, D.C. 20002
                                Office: (614) 255-1630
                                E-Mail: Christopher.g.wilson@doj.gov




                                       2
Case: 1:17-cv-00373-SJD-SKB Doc #: 42 Filed: 11/04/20 Page: 3 of 3 PAGEID #: 517




                         CERTIFICATE OF SERVICE

       I hereby certify that on November 4, 2020, the foregoing document was
electronically served upon all counsel of record through the CM/ECF system.

                                               s/ James A. Tate
